     Case 3:21-cv-00720-K Document 1 Filed 03/29/21                  Page 1 of 8 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DENNIS PRIDGIN                   §
                                  §                              CIVIL ACTION NO.
 VS.                              §                              ____________________
                                  §
 SAFETY-KLEEN CORP., SAFETY-KLEEN §
 SYSTEMS, INC. and SAFETY-KLEEN   §
 (TS), INC.                       §

                     DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S
                             NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant SAFETY-KLEEN SYSTEMS, INC. (the “Removing Defendant”) hereby removes

the above-entitled action to this Court based upon the supporting grounds set forth below.

Removing Defendant, appearing solely for the purpose of this Removal and for no other purpose,

and preserving all defenses available, including, without limitation, jurisdictional defenses, states

as follows:

                                    THE REMOVED CASE

       1.      On or about February 26, 2021, an action was commenced in the County Court at

Law No. 5 of Dallas County, Texas, captioned Dennis Pridgin v. Safety-Kleen Corp.; Safety-Kleen

Systems, Inc.; and Safety-Kleen (TS), Inc.., Cause No. CC-21-00739-E. A true and correct copy

of Plaintiff’s Citation and Original Petition are annexed hereto in Exhibit “C”.

                                 TIMELINESS OF REMOVAL

       2.      Defendant Safety-Kleen Systems, Inc. was first served with a copy of the Petition

on March 2, 2021.

       3.      This Removal is timely filed under 28 U.S.C. § 1446(b) because it is being filed

within 30 days of receipt of a copy of the annexed Citation and Petition.


DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 1
Doc. #458179
      Case 3:21-cv-00720-K Document 1 Filed 03/29/21                 Page 2 of 8 PageID 2



                                  CONSENT TO REMOVAL

        4.     Removing Defendant is not required to gain the consent of any Defendant who has

not been properly joined or served. See 14C Wright, Miller & Cooper, Federal Practice and

Procedure § 3733, at 354-55 (1998); Shaffer v. Northwestern Mutual Life Ins. Co., 394 F. Supp.

2d 814, 819 (N.D. W.Va. 2005) (“a co-defendant is not required to join or consent if it has not

been served with the initial pleadings at the time the notice of removal is filed”);

Bridgestone/Firestone, Inc. v. Ford Motor Co., 204 F. Supp. 2d 1149, 1152 (S.D. Ind. 2002)

(“Certain reasons for the failure of a defendant to join in the removal action are valid excuses. For

instance, the removing defendants need not obtain the consent of defendants who have been served

as of the time of removal, as long as the removing defendants allege lack of service on the absent

defendant.”) (internal citations omitted); Electro Grafix, Corp. v. Acadia Ins. Co., Civil Action

No. SA-18-CA-589-XR, 2018 U.S. Dist. LEXIS 138103, at *6 (W.D. Tex. Aug. 14, 2018)

(“holding that in cases alleging improper joinder, application of the requirement that all co-

defendants must consent to removal ‘would be nonsensical, as removal in those cases is based on

the contention that no other proper defendant exists’) (citing Jernigan v. Ashland Oil Inc., 989

F.2d 812, 815 (5th Cir. 1993); Breitling v. LNV Corp., 86 F. Supp. 3d 564, 570 (N.D. Tex. 2014)

(finding that “courts have recognized as exceptions to the rule of unanimity…where a defendant

is merely a nominal, unnecessary or formal party-defendant.”).

        5.     As further detailed below, neither Safety-Kleen Corp. (“SKC”) nor Safety-Kleen

(TS), Inc. (“SKTS”) were properly joined, and thus consent to removal is not required from those

entities.

        6.     Accordingly, all defendants properly joined and served consent to this Notice of

Removal.



DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 2
Doc. #458179
      Case 3:21-cv-00720-K Document 1 Filed 03/29/21                             Page 3 of 8 PageID 3



              THE AMOUNT-IN-CONTROVERSY REQUIREMENT IS SATISFIED

         7.       Plaintiff alleges significant personal injuries as a result of exposure to solvents

provided by Defendants. Plaintiff alleges that he suffered and will continue to suffer pain and

agony in mind and body and is unable to attend to his duties.1 Plaintiff affirmatively alleges

damages in excess of $1,000,000. See Exhibit “C,” Plaintiff’s Original Petition, Section IX.

         8.       As required by 28 U.S.C. § 1332(a), and upon information and belief, the amount

in controversy thus exceeds $75,000, exclusive of interest and costs.

               REMOVAL IS PROPER BASED ON DIVERSITY OF CITIZENSHIP

         9.       Removal of this action is proper under 28 U.S.C. § 1441(a) because this is a civil

action over which the federal district courts would have had original diversity of citizenship

jurisdiction pursuant to 28 U.S.C. § 1332. As further required by 28 U.S.C. § 1332(a), there is

complete diversity of citizenship between Plaintiff and Removing Defendant.

         10.      As admitted in the Petition, Plaintiff is a resident of the State of Texas. See Exhibit

“C,” Plaintiff’s Original Petition, ¶ 9. Upon information and belief, Plaintiff is thus not a citizen

of any other jurisdiction for the purposes of 28 U.S.C. § 1332.

         11.      Removing Defendant is, and at all relevant times was, a corporation organized

under the laws of the State of Wisconsin. A true and correct copy of Removing Defendant’s

business information from the Wisconsin Department of State is annexed hereto as Exhibit “E”.

         12.      Removing Defendant’s principal place of business at the time that the Petition was

filed is the Commonwealth of Massachusetts. A true and correct copy of Removing Defendant’s

Business Entity Summary from the Commonwealth of Massachusetts, Corporations Division is

annexed hereto as Exhibit “F”.


1
 Removing Defendant denies that Plaintiff is entitled to any relief, but that position is immaterial for the purpose of
determining the amount in controversy.

DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 3
Doc. #458179
     Case 3:21-cv-00720-K Document 1 Filed 03/29/21                  Page 4 of 8 PageID 4



       13.     Thus, Removing Defendant is a citizen of the State of Wisconsin and the

Commonwealth of Massachusetts for the purposes of diversity in this matter.

       14.     SKC is, and at the time that the Petition was filed was, a non-existent, bankrupt

corporation. As such, SKC cannot and did not maintain a principal place of business at the time

that the Petition was filed. A true and correct copy of the bankruptcy plan that dissolved SKC in

August 2003 is annexed hereto as Exhibit “G”.

       15.     SKTS is, and at the time that the Petition was filed was, a non-existent, bankrupt

corporation organized. As such, SKTS cannot and did not maintain a principal place of business

at the time that the Petition was filed. A true and correct copy of the bankruptcy plan that dissolved

SKTS in August 2003 is annexed hereto as Exhibit “G”.

       16.     As detailed below, SKC and SKTS are nominal parties not required to remove this

action and whose citizenship should not be considered for the purpose of diversity jurisdiction.

       17.     Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because this is a civil action in which the amount in controversy exceeds the sum of $75,000, and

Plaintiff and Removing Defendant are citizens of different States.

                      THE NOMINAL DEFENDANTS SHOULD BE
                  DISREGARDED FOR THE PURPOSE OF DIVERSITY

       18.     SKC and SKTS are non-juridical, bankrupt corporations that were dissolved in

2003, some 18 years before the Petition was filed. As dissolved entities, neither SKC nor SKTS

can or do maintain a principal place of business at the time that the Petition was filed. Prior to

their dissolution in 2003, some 18 years before the Petition was filed, both corporations were

incorporated in Delaware and had their principal places of business in Texas. Plaintiff has named

these entities as defendants in this action in an attempt to destroy the complete diversity necessary

to remove the case to federal court.


DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 4
Doc. #458179
     Case 3:21-cv-00720-K Document 1 Filed 03/29/21                  Page 5 of 8 PageID 5



       19.     SKC and SKTS are “nominal defendants” in that Plaintiff cannot recover against

them in state court. Robinson v. Nat'l Cash Register Co., 808 F.2d 1119, 1123 (5th Cir. 1987)

(“Where, however, the removing party can prove that there is ‘absolutely no possibility’ that the

non-diverse defendant will be liable to plaintiff in state court, or when there is ‘no arguably

reasonable basis’ that state law might impose liability on the non-diverse defendant, removal is

allowed without complete diversity.”) (internal citations omitted). As such, the citizenship of both

SKC and SKTS is irrelevant for the purpose of determining diversity jurisdiction (and, by

extension, for the application of the so-called resident defendant rule). Farias v. Bexar Cty. Bd. of

Trs. for Mental Health Mental Retardation Servs., 925 F.2d 866, 869 (5th Cir. 1991).

       20.     Here, Plaintiff cannot possibly allege a cause of action against SKC or SKTS

because both entities were dissolved in August 2003 by bankruptcy court order. See, e.g. Ashley

v. Devon Energy Corp., No. 14-512, 2015 U.S. Dist. LEXIS 23319, 2015 WL 803136, at *4 (M.D.

La. Feb. 25, 2015) (finding plaintiff has no reasonable basis for recovery where defendant filed for

bankruptcy, ceased operations, liquidated, had no office, employees, assets or property, does not

maintain bank accounts, and is essentially has no corporate existence); see also Weinstein v.

Conoco Phillips, No. 13-919, 2014 U.S. Dist. LEXIS 29175, at *4 (W.D. La. Feb. 28, 2014)

(finding that there is no reasonable basis for recovery against a defendant who ‘has no existence

of any kind’ and ‘will never, make an appearance, will never participate, and will never be

available for recovery’); see also Lehrer v. Paris, NO. 01-97-00907-CV, 1999 Tex. App. LEXIS

508, at *2 (Tex. App. Jan. 28, 1999) (affirming dismissal of bankrupt entity for want of

prosecution); and see Sanchez v. Hester, 911 S.W.2d 173, 174 (Tex. App. 1995) (affirming lower

court order dismissing proceeding against bankrupt defendants, and finding that the order did not

violate the cause of action against the remaining defendants);.



DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 5
Doc. #458179
     Case 3:21-cv-00720-K Document 1 Filed 03/29/21                Page 6 of 8 PageID 6



        21.     In addition, under Texas Business and Commerce Code section 11.356, claims may

not be asserted against defunct companies after a period of three years. As such, Plaintiff may not

assert the claims in the Petition against either of SKC or SKTS based on the August 2003

dissolution date.

        22.     Finally, SKC, a holding company, and SKTS were not involved in the alleged

conduct of Removing Defendant, Safety-Kleen Systems, Inc., that gave rise to this action, and thus

are not and cannot liable to Plaintiff. See Farias, 925 F.2d at 872 (finding that non-removing

defendants were nominal parties because defendant could not be held liable for negligence where

it had no legal duty to the plaintiffs).

        23.     Further, SKC and SKTS are not necessary to the action such that Plaintiff will be

prejudiced by their absence. Farias, 925 F.2d at 869 (citing Tri-Cities Newspapers, Inc. v. Tri-

Cities Printing Pressmen & Assistants' Local 349, etc., 427 F.2d 325, 327 (5th Cir. 1970))

(quotations and citations omitted) (the ultimate test is whether “in the absence of the defendant,

the court can enter a final judgment consistent with equity and good conscience which would not

be in any way unfair or inequitable to the plaintiff”). When SKC and SKTS are no longer

defendants, Plaintiff will maintain an action as to Removing Defendant.

        24.     Thus, SKC and SKTS must be disregarded for all purposes of removal based on

diversity jurisdiction.

                                   STATE COURT PLEADINGS

        25.     Copies of all process, pleadings and orders that Removing Defendant received are

annexed hereto as Exhibit “C,” pursuant to 28 U.S.C. § 1446(a).




DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 6
Doc. #458179
     Case 3:21-cv-00720-K Document 1 Filed 03/29/21                 Page 7 of 8 PageID 7



                                      VENUE IS PROPER

       26.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because

the United States District Court for the Northern District of Texas, Dallas Division is the federal

judicial district embracing the County Court at Law No. 5 of Dallas County, Texas, where the

underlying state court action was originally filed.

                                 NOTICE TO STATE COURT

       27.     Removing Defendant will file a copy of this Notice of Removal in the County

Court, Dallas County, and will promptly thereafter serve a copy of the same upon the other parties

to this action pursuant to 28 U.S.C. § 1446(d).

                      THIS NOTICE IS PROCEDURALLY CORRECT

       28.     Removing Defendant has attached to this Notice of Removal the documents

required by 28 U.S.C. § 1446(a) and Local Rule 81.1 as follows:

       a.      Index of all documents filed in the State Action;

       b.      Docket Sheet in the State Action;

       c.      Copies of all process, pleadings and orders filed in State court; and

       d.      Signed Disclosure Statement and Certificate of Interested Persons.

       29.     Removing Defendant is filing with the Notice of Removal a completed Civil Cover

Sheet, a Supplemental Civil Cover Sheet, and separate Disclosure Statement and Certificate of

Interested Persons.

       30.     Removing Defendant retains the right to supplement the jurisdictional allegations

by affidavit, declaration, or otherwise should Plaintiff challenge the allegations in a motion to

remand or other filing.

       31.     Plaintiff has demanded a jury trial in the State Court Action.



DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 7
Doc. #458179
     Case 3:21-cv-00720-K Document 1 Filed 03/29/21                  Page 8 of 8 PageID 8



       32.     Trial has not commenced in the County Court at Law No. 5.

       WHEREFORE, Defendant Safety-Kleen Systems, Inc. gives notice that the above-

captioned action commenced in the County Court at Law No. 5 of Dallas County, Texas, has been

removed to this Court.

Dated: March 29, 2021
       Dallas, Texas
                                                   By: /s/ Jonathan C. LaMendola
                                                       JONATHAN C. LaMENDOLA
                                                       Texas Bar No. 00792637
                                                       jlamendola@cobbmartinez.com

                                                   COBB MARTINEZ WOODWARD PLLC
                                                   1700 Pacific Avenue, Suite 3100
                                                   Dallas, Texas 75201
                                                   (214) 220-5204
                                                   (214) 220-5254 (Fax)

                                                   ATTORNEYS FOR DEFENDANT
                                                   SAFETY-KLEEN SYSTEMS, INC.

                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to the following
counsel for Plaintiff either by e-service, telefax, electronic mail, and/or regular U.S. mail on this
29th day of March, 2021:

       Kurt Arnold                                            Mark Mueller
       Caj D, Boatright                                       Mueller Law, PLLC
       Roland T. Christensen                                  404 W. 7th Street
       Joseph F. McGowin                                      Austin, TX 78701
       Arnold & Itkin LLP
       6009 Memorial Drive
       Houston, TX 77007

       Chuck Cowan
       The Law Offices of C.D. Cowan, P.C.
       414 S. Bonner Avenue
       Tyler, TX 75702


                                                      /s/ Jonathan C. LaMendola
                                                      JONATHAN C. LaMENDOLA



DEFENDANT SAFETY-KLEEN SYSTEMS, INC.’S NOTICE OF REMOVAL/Page 8
Doc. #458179
